Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinsztajn et al., WO 2005/118682 in view of Altes, U.S. Patent # 5,340,899.
	Rubinsztajn discloses organosilicon-based compounds derived from the condensation of an organosilicon compound bearing hydrosilyl groups and an organosilicon compound featuring silicon-bound alkoxy groups in the presence of a Lewis acid catalyst (page 4, second full paragraph).  Among the species of alkoxysilyl-functional compounds mentioned are linear polyorganosiloxanes bearing terminal, and optionally pendant, silicon-bound alkoxy moieties as defined at the top of page 9.  Linear- and cyclic organohydrogensiloxanes (pages 9 and 10) and, relevant to the present discussion, diorganosiloxysilanes (page 10) are contemplated as suitable genera of the organosilicon compound bearing hydrosilyl groups.  Tris(pentafluorophenyl)borane is a most preferred embodiment of the Lewis acid catalyst (page 11, 4 lines from the bottom) in amounts consistent with those delineated on page 12.  
	Whereas the alkoxysilyl-terminated polysiloxane mandated by the claims possesses the residue


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the corresponding reactant of the reference is, instead, simply a polydiorganosiloxane bearing alkoxy substituents on the terminal silicon atoms.  
	Altes (abstract) indicates that terminal groups appearing in the permutation of an alkoxysilyl-functionalized organosilicon compound emphasized supra, and embraced within the description of


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
are less reactive than those encompassed by the formula set forth at the top of this page.  See the abstract.  There is also a suggestion that compounds containing the endgroups at the top of the page exhibit increased modulus when cured relative to those containing groups adhering to the formula illustrated in this paragraph (column 6, lines 59+).  Hence, it would have been obvious to one of ordinary skill that a compound adhering to the structural description of claimed component (B) could be substituted for that depicted at the top of page 9 of Rubinsztajn in order to enhance the reactivity of the aloxysilyl-functional component and/or where a higher modulus is sought in the product derived from its reaction with the tris- or tetrakis(diorganosiloxy)silane.
	Concerning claim 2, the various exemplifications of the dealkylation-condensation reaction disclosed by Rubinsztajn are generally performed at a temperature coincident with the range defined.
As for claims 8-11, Rubinsztajn does not contemplate a method of introducing the reagents such that the Lewis acid and the alkoxysilyl-functional compound are blended together prior to adding the organohydrogensiloxane.  Rather, there are disclosed trials wherein a mixture of the two reactants are added to a solution of the acid.  On the other hand, the courts have indicated that, in the absence of any evidence tending to show an unexpected benefit associated with the particular sequence of operations outlined in the claim, any ordering of the steps would be prima facie obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
As for claims 13, the alkane by-products, typically methane and ethane, are gases that will evolve from the solution as the reaction proceeds.
Concerning claim 14, the concept of neutralizing a catalyst, or otherwise rendering it inactive, following the completion of the reaction it facilitates is widely recognized among those having ordinary skill as, frequently, catalysts left in the product may promote other reactions involving adventitious impurities or simply promote degradation of the target compound over a prolonged period in storage.
Claims 28-30 merely portray compounds that will be obtained by following the teachings of Rubinsztajn and Altes.   The latter, where the SiH-containing siloxysilane compounds fulfill the role of chain end modifiers, as opposed to crosslinkers, and, the skilled artisan will appreciate, is obtained selectively where (i) there is a substantial stoichiometric excess of the siloxysilane compound and (ii) the alkoxysilyl compound is introduced slowly into a solution of the catalyst and SiH-containing siloxysilane.
Regarding claim 35, page 13 discloses siloxane coatings as an application of the prior art condensation products.  Those of ordinary skill in the silicones art will appreciate that siloxane polymers having residual Si-H content, such as would be the case with the products obtained when following the teachings of Rubinsztajn can be crosslinked to form coatings of high structural integrity through their reaction with alkenyl-functional polysiloxanes in the presence of a hydrosilylation catalyst.  Likewise, inhibitors are employed ubiquitously to preclude the composition from premature curing.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.

Allowable Subject Matter
Claims 31-33, and 36 are allowable.  Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no suggestion to use the condensation products realized by following the combined teachings of Rubinsztajn and Altes in the manner suggested by claim 15.  Claims 31-33 depict the structure of the compound(s) realized by carrying out the steps of claim 15.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 25, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765